UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2419



CHARLES W. HECKMAN,

                                            Plaintiff - Appellant,

          versus


UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-97-184-1)


Submitted:   December 17, 1998         Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles W. Heckman, Appellant Pro Se.    Sylvia Hargett Thibaut,
Assistant Attorney General, Anne Johnson Brown, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Charles W. Heckman filed an untimely appeal from the district

court’s order dismissing his employment discrimination action.    We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.   These periods

are “mandatory and jurisdictional.”    Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 11, 1998;

Heckman’s notice of appeal was filed on September 11, 1998, which

is beyond the thirty-day appeal period. Heckman’s failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his ap-

peal.     We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED


                                   2